PER CURIAM.
The plaintiff sued upon a promissory note made by the defendant and payable to the order of the Salvini Auto Horn Tubing Company. The note, after several transfers, was delivered before maturity by Brunelli to the plaintiff, who paid the face value *1075thereof for it. At maturity the note was not paid. The defendant admitted the making of the note, and pleaded that the note was originally made and delivered as the result of fraud, false representation, and conspiracy. No evidence was offered to show that the plaintiff had any knowledge of the circumstances which the defendant pleaded as a defense. At the close'of the case the court directed a verdict for the defendant. This disposition of the case was not justified, in view of the evidence.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.